          Case 3:20-cv-01466-JCS Document 34 Filed 11/19/20 Page 1 of 3



 1   CLARK S. STONE (SBN 202123)
     LAW OFFICES OF CLARK STONE
 2   PO Box 54269
     San Jose, California 95154
 3   Phone: (408) 621-4424
     Facsimile: (888) 496-5657
 4   Email: clark@clarkstonelaw.com

 5   Attorney for Plaintiff and Counterclaim Defendant
     PALO ALTO MONTESSORI SCHOOL, INC.
 6

 7   LEON E. JEW (SBN 219298)
     DAHYEE LAW GROUP
 8   5776 Stoneridge Mall Road, Suite 288
     Pleasanton, California 94588
 9   Phone: (925) 463-3288
     Facsimile: (925) 463-3218
10   Email: leon.jew@dahyee.com

11   Attorney for Defendant and Counterclaim Plaintiff
     STANFORD EDUCATION FOUNDATION, LLC,
12   d/b/a/ PALO ALTO BILINGUAL MONTESSORI ACADEMY.

13
                                      UNITED STATES DISTRICT COURT
14
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                           SAN FRANCISCO DIVISION
16

17                                                           Case No. 20-cv-01466-JCS
     PALO ALTO MONTESSORI SCHOOL, INC.,
18   a California Corporation;                               JOINT STIPULATION OF DISMISSAL
                                                             WITH PREJUDICE PURSUANT TO FED.
19          Plaintiff,                                       R. CIV. P. 41(a)
     v.
20                                                           [PROPOSED] ORDER
     STANFORD EDUCATION FOUNDATION,
21   LLC, d/b/a/ PALO ALTO BILINGUAL
     MONTESSORI ACADEMY, a California
22   Limited Liability Company;

23          Defendant.

24   AND RELATED COUNTERCLAIM
25

26          On August 11, 2020, Plaintiff and Counterclaim Defendant PALO ALTO MONTESSORI

27   SCHOOL, INC. (“Plaintiff”) and Defendant/Counterclaim Plaintiff STANFORD EDUCATION

28                                                        -1-
                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE– Case No. 20-cv-01466-JCS
        Case 3:20-cv-01466-JCS Document 34 Filed 11/19/20 Page 2 of 3



 1
     FOUNDATION, LLC, d/b/a/ PALO ALTO BILINGUAL MONTESSORI ACADEMY,
 2
     (“Defendant”) entered into a Binding Term Sheet fully resolving their respective claims and
 3
     counterclaims underlying this litigation. This Binding Term Sheet became the final Settlement
 4
     Agreement in this action on September 10, 2020. Therefore, IT IS HEREBY STIPULATED
 5
     AND AGREED by and between the parties hereto, through their undersigned counsel, that the
 6
     complaint and counterclaims filed in this action be DISMISSED WITH PREJUDICE IN THEIR
 7
     ENTIRETY in accordance with Rule 41(a) of the Federal Rules of Civil Procedure, with each
 8
     party to bear its own costs, expenses, and attorneys’ fees. It is FURTHER STIPULATED AND
 9
     AGREED by and between the parties that the Court shall retain jurisdiction over this matter to
10
     enforce the parties August 11, 2020 Binding Term Sheet and subsequent final Settlement
11
     Agreement.
12

13          Respectfully submitted,

14

15   DATED: November 19, 2020               By:     /s/ Clark S. Stone
                                                  LAW OFFICES OF CLARK STONE
16                                                Clark S. Stone
                                                  Attorney for Plaintiff and Counterclaim Defendant
17

18   DATED: November 19, 2020               By:     /s/ Leon Jew
                                                  DAHYEE LAW GROUP
19                                                Leon Jew
                                                  Attorney for Defendant and Counterclaim Plaintiff
20

21

22   PURSUANT TO STIPULATION IT IS SO ORDERED.

23   Dated: November 19, 2020

24

25
                                                         UNITED STATES MAGISTRATE JUDGE
26                                                       Joseph C. Spero
27

28                                                     -2-
                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE– Case No. 20-cv-01466-JCS
        Case 3:20-cv-01466-JCS Document 34 Filed 11/19/20 Page 3 of 3



 1
                                               ATTESTATION
 2
            Pursuant to Civil L. R. 5-1(i), the filer of this document hereby attests that concurrence in
 3
     the filing of the document has been obtained from each of the other signatories.
 4

 5
     DATED: November 19, 2020               By:     /s/ Clark S. Stone
 6                                                LAW OFFICES OF CLARK STONE
                                                  Clark S. Stone
 7                                                Attorney for Plaintiff and Counterclaim Defendant

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     -3-
                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE– Case No. 20-cv-01466-JCS
